El Juez Asociado Sr. "Wolf,
emitió la opinión del tribunal.
Nuestra anterior actuación en este caso fue la desestima-ción del recurso interpuesto toda vez que no teníamos la sen-tencia final ante nos. Las partes han elevado ahora a esta corte la alegada sentencia final y están conformes en que la *204misma contenía el error clerical de conceder costas a la de-mandante en vez de a la demandada. La primitiva sentencia que revocamos contenía de tal modo un pronunciamiento de costas contra la demandante. Esta corte, sin embargo, como se indicó en nuestra anterior decisión babía revocado antes la sentencia y devuelto el caso para ulteriores procedimien-tos no incompatibles con la opinión emitida entonces. Si bien entonces confirmamos la sentencia de la corte inferior en cuanto a su resolución sobre la primera-causa de acción de la demanda, revocamos dicha sentencia por no resolver la corte sobre la segunda narración. No hubo, pues, una re-solución final del caso.
El artículo 188 del Código de Enjuiciamiento Civil ex-presa que una sentencia es la decisión definitiva sobre los derechos de las partes en un pleito o procedimiento. Un de-mandado sólo tiene derecho a costas cuando ha obtenido una sentencia como ha sido definida, que determine sus derechos. Sus derechos se determinarían cuando la demanda fuera final-mente desestimada. La resolución fijando costas «en este caso fué, por tanto, prematura. '
Tal vez debiéramos volver a desestimar la apelación, toda vez que la corte inferior carecía de jurisdicción para dictar la resolución, pero como ninguna de las partes pone en tela de juicio nuestra jurisdicción puesto que había una senten-cia registrada por virtud de la cual pretendió actuar la corte inferior y como los procedimientos en la referida corte ten-drían que ser los mismos, revocaremos la resolución apelada por ser prematura debiendo devolverse el caso para ulte-riores procedimientos no incompatibles con esta opinion.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.